UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-6150




In Re: KELVIN ANDRE SPOTTS, a/k/a Shorty,




                                                          Petitioner.



     On Petition for Writ of Mandamus. (CR-98-47; CA-00-647)


Submitted:   March 9, 2005                  Decided:   March 30, 2005


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kelvin Spotts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kelvin Andre Spotts seeks a writ of mandamus to compel

the district court to apply United States v. Booker, 125 S. Ct. 738

(2005),   and   Blakely   v.    Washington,   124   S.    Ct.   2531   (2004),

retroactively to his case.       Mandamus is a drastic remedy to be used

only in extraordinary circumstances.          Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976). Mandamus relief is available only

when there are no other means by which the relief sought could be

granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may

not be used as a substitute for appeal.        The party seeking mandamus

relief bears the heavy burden of showing that he has no other

adequate means to attain the relief he desires and that his

entitlement to such relief is clear and indisputable. Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).             Spotts fails to

make the requisite showing. Accordingly, we grant leave to proceed

in forma pauperis and deny Spotts’ petition for writ of mandamus.

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 2 -